Eussell, J.
1. It not appearing that the original records had been lost or destroyed or were otherwise inaccessible, it was error to permit parol proof of the contents of the defendant’s plea in a civil case, and likewise error to permit a witness to state the judgment rendered in the proceedings. A plea of minority on the part of a defendant must necessarily *709have been in writing, and the announcement of a justice of the peace, in open court, that he will render judgment in a particular way is brutum fulmén until the judgment is actually entered upon the docket. Nashville, Chattanooga & St. Louis Ry. v. Brown, 3 Ga. App. 561 (1 b) (60 S. E. 319).
Decided October 29, 1913.
Accusation of cheating and swindling; from city court of Jackson — Judge Fletcher. September 3, 1913.
J. T. Moore, for plaintiff in error.
G. L. Redman, solicitor, contra.
2. Objections to the form of a criminal accusation can not be considered upon assignments of error presented as grounds of a motion for a new trial. Mayor &c. of Dublin v. Dudley, 2 Ga. App. 763 (59 S. E. 84).

Judgment reversed.